UNITED STATES DISTRICT COURT                                                For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
ELIZABETH P. KRAMER,

                                   Plaintiff,
                                                                           ORDER
                 -against-                                                 21-CV-3295 (JMA) (ST)
                                                                                      FILED
JANET L. YELLEN, as Secretary of the                                                  CLERK
U.S. Department of the Treasury, Internal Revenue                           4:08 pm, Jun 21, 2021
Service Agency,
                                                                                U.S. DISTRICT COURT
                                    Defendant.                             EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X                  LONG ISLAND OFFICE
AZRACK, United States District Judge:

         Before the Court is the in forma pauperis application filed by pro se plaintiff Elizabeth P.

Kramer (“Plaintiff”) (ECF No. 2.) Upon review of the declaration accompanying Plaintiff’s

application to proceed in forma pauperis, the Court finds that Plaintiff is qualified to commence

this action without prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1). Accordingly,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

         IT IS HEREBY ORDERED that Plaintiff is granted leave to file the complaint without

prepayment of the filing fee or security therefor; and IT IS FURTHER ORDERED that the Clerk

of Court shall forward to the United States Marshal Service for the Eastern District of New York

copies of Plaintiff’s summons, complaint and this Order for service upon defendant without

prepayment of fees; and

         IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this Order to the

Plaintiff.

SO ORDERED.

Dated:           June 21, 2021                                    _____/s/ (JMA)___________________
                 Central Islip, New York                          JOAN M. AZRACK
                                                                  UNITED STATES DISTRICT JUDGE
